FILED
                              NOT FOR PUBLICATION                            SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIRNA IRENE VAZQUEZ VITAL,                        No. 08-72189

               Petitioner,                        Agency No. A075-763-039

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Mirna Irene Vazquez Vital, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Vazqez Vital failed to show exceptional and extremely unusual hardship to her

qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th

Cir. 2005).

      Vazquez Vital’s contention that the IJ’s alleged bias deprived her of due

process is not supported by the record, and her remaining due process challenge is

unpersuasive.

      We reject Vazquez Vital’s contention that the BIA issued a boilerplate

decision without reviewing the record, because she has not overcome the

presumption that the BIA did review the record. See Larita-Martinez v. INS, 220

F.3d 1092, 1095-96 (9th Cir. 2000).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   08-72189